
	
		111th CONGRESS
		1st Session
		S. CON. RES. 8
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Expressing support for Children's Dental
		  Health Month and honoring the memory of Deamonte Driver.
	
	
		Whereas
			 several national dental organizations have observed February 2009 as Children’s
			 Dental Health Month;
		Whereas
			 Deamonte Driver, a 12-year-old Marylander, died on February 25, 2007, of
			 complications resulting from untreated tooth decay;
		Whereas
			 the passing of Deamonte Driver has led to increased awareness nationwide about
			 the importance of access to high-quality, affordable preventative care and
			 treatment for dental problems;
		Whereas
			 the primary purpose of Children’s Dental Health Month is to educate parents,
			 children, and the public about the importance and value of oral health;
		Whereas
			 Children’s Dental Health Month showcases the overwhelmingly preventable nature
			 of tooth decay and highlights the fact that tooth decay is on the rise among
			 the youngest children in the Nation;
		Whereas
			 Children’s Dental Health Month educates the public about the treatment of
			 childhood dental caries, cleft-palate, oral facial trauma, and oral cancer
			 through public service announcements, seminars, briefings, and the pro bono
			 initiatives of practitioners and academic dental institutions;
		Whereas
			 Children’s Dental Health Month was created to raise awareness about the
			 importance of oral health; and
		Whereas
			 Children’s Dental Health Month is an opportunity for the public and health
			 professionals to take action to prevent childhood dental problems and improve
			 access to high-quality dental care: Now, therefore, be it
		
	
		That Congress expresses support for
			 Children's Dental Health Month and honors the life of Deamonte Driver.
		
	
		
			Passed the Senate
			 February 25, 2009.
			
			Secretary
		
	
	
	
